Court of Appeals
of the State of Georgia

                                         ATLANTA,__________________
                                                   July 15, 2014

The Court of Appeals hereby passes the following order:

A14D0422. HUGO LACASIDON v. THE STATE.

       In 1989, Hugo Lacasidon pled guilty to rape, two counts of aggravated assault,
armed robbery, burglary, aggravated sodomy, and two counts of kidnapping. Years
later, he filed a pro se “Motion to Correct Transcript.” The trial court denied this
motion on April 30, 2014, and Lacasidon filed this application for discretionary
appeal on June 19, 2014.1 We lack jurisdiction.
       An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). A party’s
failure to meet this statutory deadline deprives us of jurisdiction to consider the
application. See Boyle v. State of Ga., 190 Ga. App. 734 (380 SE2d 57) (1989).
Because Lacasidon filed his application 50 days after entry of the order he seeks to
appeal, we lack jurisdiction to consider his application. Accordingly, this application
is DISMISSED for lack of jurisdiction.

                                         Court of Appeals of the State of Georgia
                                                                          07/15/2014
                                                Clerk’s Office, Atlanta,__________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.




      1
        Although Lacasidon attempted to file the application earlier, we could not
accept it for filing at that time because he failed to include the requisite filing fee or
a pauper’s affidavit as required by OCGA § 5-6-4 and Court of Appeals Rule 31 (d).